Gunter, Justice.
Appellant, a prisoner at Georgia State Prison, filed an application for a writ of habeas corpus against the prison warden. His application alleged violation of certain of his constitutional rights which he also alleged he had not waived.
At the hearing in the trial court the appellant’s testimony was in direct conflict with the written transcript of what occurred in the convicting court at the time appellant entered a plea of guilty to the offense of voluntary manslaughter.
We have reviewed the record and transcript very carefully, and we do not find, as the trial court did not, any violation of the appellant’s constitutional rights. The denial of the application below was proper.

Judgment affirmed.


All the Justices concur.

Submitted January 10, 1972
Decided February 28, 1972.
Robert Dude, pro se.
Arthur K. Bolton, Attorney General, Harold N. Hill, Jr., Executive Assistant Attorney General, Courtney Wilder Stanton, David L. G. King, Jr., Assistant Attorneys General, for appellee.